 1

 2

 3

 4

 5

 6                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 7                                   AT SEATTLE
 8
      JEREMY CONKLIN,
 9
                            Plaintiff,                 CASE NO. C18-0090RSL
10
                    v.
11
                                                       ORDER DENYING MOTION
      UNIVERSITY OF WASHINGTON                         FOR RECONSIDERATION
12
      MEDICINE, et al.,
13
                            Defendants.
14

15
            This matter comes before the Court on plaintiff’s “Motion for Reconsideration re:
16
     Private Right of Action Under RCW 70.41.235.” Dkt. # 139. Motions for
17
     reconsideration are disfavored in this district and will be granted only upon a “showing
18
     of manifest error in the prior ruling” or “new facts or legal authority which could not
19
     have been brought to [the Court’s] attention earlier with reasonable diligence.” LCR
20
     7(h)(1). Plaintiff has not met his burden.
21
            Discerning the intent of the legislature regarding a discrete statutory amendment
22
     can sometimes be difficult, but the amendment at issue here in no way affected the
23
     legislature’s clear grant of authority to the Washington State Department of Health to
24
     enforce the standards, rules, and regulations established under Ch. 70.41. See RCW
25
     70.41.010 and .130. See also Dkt. # 140-1 at 8 (letter from Washington State Human
26
     ORDER DENYING MOTION
     FOR RECONSIDERATION
 1   Rights Commission indicating that the Department of Health is the entity charged with
 2   enforcing RCW 70.41). Plaintiff’s belated evidence regarding his efforts to lodge a

 3   complaint with the Department of Health is not “new” (plaintiff apparently had the
 4   correspondence in his possession for months before his responses to the motions to
 5   dismiss were due) and does not change the result. The correspondence submitted shows

 6   that his complaint of discrimination on the basis of board certification was rejected on
 7   two grounds: (1) because the Department does “not have jurisdiction over education or
 8   fellowships;” and (2) because the complaint did not involve patient well-being and

 9   therefore did not trigger the Department’s mandatory duty of investigation under RCW

10   70.41.155. Dkt. # 140-1 at 2 and 6. The evidence does not show that the Department

11   lacks the to power or authority to investigate discrimination claims under RCW
12   70.41.235. More importantly, it does not alter the clear and ordinary meaning of the

13   language the legislature used to grant to the Department the authority to enforce the

14   standards set forth in RCW 70.41 through the proscribed powers and procedures.
15          Finally, the Court made alternative findings disposing of plaintiff’s statutory

16   claim on separate grounds. The Court found that even if plaintiff had a private right of

17   action under RCW 70.41.235, his claim would fail because he was not “licensed under
18   chapter 18.57 RCW” at the time his application for the CCS fellowship was denied, nor
19   was he seeking hospital privileges. Dkt. # 136 at 8 n.3. Plaintiff has not asserted, much
20   less shown, manifest error in either of the alternative rulings. Thus, reconsideration of
21   the dismissal of the RCW 70.41.235 claim is not warranted.
22

23          Dated this 29th day of November, 2018.
24                                              A
                                                Robert S. Lasnik
25                                              United States District Judge
26
     ORDER DENYING MOTION
     FOR RECONSIDERATION
                                                 -2-
